       Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 1 of 75




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

BIANCA FLETCHER                                                    PLAINTIFF

VS.
                           CASE NO. 4:20-CV-521 LPR

NITV FEDERAL SERVICES, LLC;
GENE SHOOK; and JOHN DOES 1-2                                   DEFENDANTS

             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT



                              EXHIBIT 2

      Deposition of Warden Aundrea Culclager with
                    attached exhibits
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 2 of 75




                     In The Matter Of:
                     Bianca Fletcher vs.
               NITV Federal Services, LLC; et al.




                        Aundrea Culclager
                         October 15, 2020




                          Kelly Hill, CCR




                          Original File Culclager(1).txt
                   Min-U-Script® with Word Index
     Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 3 of 75



                                                                        10

 1   Q.   Superintendent.      All right.      Tell me what's

 2   the hierarchy?      I don't --

 3   A.   As far as the Department of Corrections as a
 4   whole --

 5   Q.   Well, just typically for your line of work.

 6   You know, I know there's probably all kinds of
 7   branches in the ADC, but for your line of work so

 8   we know that Ms. Fletcher started I think as some

 9   type of officer, then was a corporal, then would
10   have been sergeant, and then up the chain.              So
11   using that kind of as a reference point, take me

12   through the hierarchy and how you rank.
13   A.   Corporal, then sergeant, then lieutenant,

14   then captain, then major, then deputy warden,

15   then warden and then superintendent.
16   Q.   And when were you promoted to superintendent?

17   A.   September of 2020.

18   Q.   So recently.     All right.      How long did you

19   serve in the capacity as a warden approximately?

20   A.   Three years.

21   Q.   How long did you serve as a deputy warden

22   approximately?

23   A.   About 10.    10 years.

24   Q.   How long have you been with the ADC?

25   A.   32.

                         KELLY D. HILL
                   CERTIFIED COURT REPORTER
                        (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 4 of 75



                                                                        14

 1   did you actually work in the prison building as

 2   the warden?

 3   A.   Yes.
 4   Q.   So would you have to go through the scanner

 5   system every day just like everybody else?

 6   A.   Yes.
 7   Q.   So let's talk about that process.            When you

 8   pull into the parking lot, there's like a gate or

 9   an entry building, I think is what it's called;
10   is that correct?
11   A.   Yes.

12   Q.   When I went through, I don't remember a
13   scanner.    I remember a typical magnetron thing

14   like you would go through at the courthouse.               Is

15   the scanner something different than that?
16   A.   Repeat that.

17   Q.   Let me just start over.        Take me through what

18   happens when you walk through that entrance

19   building to gain access to the prison back in

20   April of 2019.      Tell me -- describe for me that

21   process.

22   A.   You walk through the door.         You have to clear

23   the Adani scanner, and any items that you have

24   you have to -- they have to go through the

25   scanner as well.      Step onto the Adani scanner,

                         KELLY D. HILL
                   CERTIFIED COURT REPORTER
                        (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 5 of 75



                                                                        16

 1   Q.   So the Adani scanner, what does that look

 2   like?    So my frame of reference is the airport,

 3   and I don't know if that helps.
 4   A.   The Adani scanner, it's got like a platform

 5   that you step onto, and the platform pulls you

 6   through the actual scanning part.           Once you go
 7   through the actual scanning part, it alerts to

 8   anything that might be on your person.             It shows

 9   an image of your body, and it can detect if you
10   have anything up under your clothes, it shows an
11   image.

12   Q.   Okay.   And I want to cover the Adani -- well,
13   we can go ahead and talk about it now.             As you

14   know, Ms. Fletcher claimed that she went through

15   the Adani scanner twice before you get there, and
16   there were concerns that it showed something down

17   near her vaginal area in her clothing.             She

18   claimed that that was a false read.            Does the

19   Adani scanner make false readings, and if so, in

20   what circumstances?

21   A.   Yes, it has been known to make false

22   readings.    Anytime anyone comes through and there

23   is an image and you can't determine what it is,

24   we consider that to be an anomaly.            That means

25   that we have to know exactly what it is.             So if

                         KELLY D. HILL
                   CERTIFIED COURT REPORTER
                        (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 6 of 75



                                                                        22

 1   documents.

 2                   MR. ROBERTSON:      I want to -- let's

 3   just do new numbers per depo, if that's okay,
 4   unless you --

 5                   MR. GILLHAM:      I don't -- it's your

 6   deposition.
 7                   MR. ROBERTSON:      Well, I didn't know

 8   if you wanted one set.

 9                   MR. GILLHAM:      You can do it however
10   you want.
11   Q.   I want to cover some of the documents that

12   Mr. Burns provided to us via subpoena
13   technically -- well, can y'all share one?

14   A.   Yes.

15   Q.   I'm going to show you first what's marked as
16   Exhibit No. 1 to your deposition, and I'll

17   represent to you that this has been produced in

18   two separate occurrences.         If you see there's a

19   handwritten 161, that's because it was a part of

20   the SEAGAP hearing apparently.          And then you have

21   the ADC 234 number.       That was one of several

22   hundred pages that were produced by Mr. Burns

23   when we issued a subpoena.         In particular, do you

24   recognize this document?

25                     (Deposition Exhibit No. 1 was

                         KELLY D. HILL
                   CERTIFIED COURT REPORTER
                        (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 7 of 75



                                                                        23

 1   marked.)

 2   A.   Yes.

 3   Q.   And is this the document that sets forth the
 4   company's -- or excuse me -- the ADC's policies

 5   and procedures for searches looking for

 6   contraband?
 7   A.   Yes.

 8   Q.   All right.    And is this a document that

 9   guides what you do and don't do in any given day
10   in searching for contraband, at least as of April
11   of 2019?

12   A.   Yes.
13   Q.   Why do you -- give me some examples of

14   contraband.

15   A.   Contraband can be a cell phone.           It can be
16   food.   It could be drugs.        It could be

17   unauthorized shoes -- well, contraband, it could

18   be like a lighter.       It could be just anything

19   that based on policy or either ADC staff are not

20   allowed to bring in.

21   Q.   Okay.   Let's talk about the bank card.            Is a

22   bank card contraband?

23   A.   Yes.

24   Q.   Why?

25   A.   It's not authorized to come inside the

                         KELLY D. HILL
                   CERTIFIED COURT REPORTER
                        (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 8 of 75



                                                                        25

 1   ago with Ms. Fletcher that she was carrying food.

 2   I did not see food -- after the fact, I looked at

 3   pictures, I didn't see it, and I looked through
 4   the record again, and I've seen no reference to

 5   her having food on her.        It wasn't mentioned

 6   anywhere that I saw in the SEAGAP hearing
 7   testimony.    Do you remember her having food when

 8   she went through and was in the conference room,

 9   for example?
10   A.   No, I don't recall.
11   Q.   And you were in the conference room with her,

12   correct?
13   A.   Yes.

14   Q.   Okay.   The -- that was Exhibit No. 1 to your

15   deposition.    I want to cover some basic
16   documents.    I want to show you what we'll mark as

17   Exhibit No. 2 to your deposition, and I'll

18   represent to you this is an End-User License

19   Agreement from my company which would have gone

20   to -- or my client's company which would have

21   gone to the ADC setting forth the ground rules,

22   if you will, for how their device is used.

23                     (Deposition Exhibit No. 2 was

24   marked.)

25   Q.   If you go to Page 2 of that document, and

                         KELLY D. HILL
                   CERTIFIED COURT REPORTER
                        (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 9 of 75



                                                                        26

 1   then there's VIII, and I'm going to read it to

 2   you, and you tell me if I read it accurately.

 3   And I want to read it to you and you tell me.               It
 4   says Caveat, NFS sell the Computer Voice Stress

 5   Analyzer as an investigative tool.            The results

 6   of any testing should not be used as a final
 7   determinant, nor should the results of any test

 8   be included in a probable cause affidavit.              The

 9   results of a CVSA examination should not be used
10   to obtain an arrest or search warrant.             Did I
11   read that accurately?

12   A.   Yes.
13   Q.   Have you ever seen that document before,

14   Exhibit No. 2?

15   A.   No.
16   Q.   All right.    Let's talk about something you

17   would have seen and we'll mark as Exhibit No. 3,

18   an Administrative Directive from the Arkansas

19   Department of Correction that talks about use of

20   the CVSA device, and do you recognize this

21   document, Exhibit 3?

22                     (Deposition Exhibit No. 3 was

23   marked.)

24   A.   Yes.

25   Q.   All right.    Turn to Page ADC 46 at the

                         KELLY D. HILL
                   CERTIFIED COURT REPORTER
                        (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 10 of 75



                                                                         26

 1   then there's VIII, and I'm going to read it to

 2   you, and you tell me if I read it accurately.

 3   And I want to read it to you and you tell me.               It
 4   says Caveat, NFS sell the Computer Voice Stress

 5   Analyzer as an investigative tool.            The results

 6   of any testing should not be used as a final
 7   determinant, nor should the results of any test

 8   be included in a probable cause affidavit.               The

 9   results of a CVSA examination should not be used
10   to obtain an arrest or search warrant.             Did I
11   read that accurately?

12   A.   Yes.
13   Q.   Have you ever seen that document before,

14   Exhibit No. 2?

15   A.   No.
16   Q.   All right.     Let's talk about something you

17   would have seen and we'll mark as Exhibit No. 3,

18   an Administrative Directive from the Arkansas

19   Department of Correction that talks about use of

20   the CVSA device, and do you recognize this

21   document, Exhibit 3?

22                      (Deposition Exhibit No. 3 was

23   marked.)

24   A.   Yes.

25   Q.   All right.     Turn to Page ADC 46 at the

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 11 of 75



                                                                         27

 1   bottom, and you can see from the heading at the

 2   top, it's discussing internal investigations and

 3   CVSA exams, correct?
 4   A.   Yes.

 5   Q.   And then the item that's listed as No. 4 on

 6   this report -- or this policy says, and I'll read
 7   it, and you again tell me if I've read it

 8   accurately.     The requesting authority will not

 9   sustain a complaint against an employee solely on
10   the basis of a Computerized Voice Stress Analysis
11   result.     There must at least be one additional

12   item of corroborating evidence in a written
13   report completed by the investigating officer in

14   order for the requesting authority to sustain a

15   complaint.     Did I read that accurately?
16   A.   Yes.

17   Q.   All right.     Is that consistent with the

18   language I read to you from the End-User License

19   Agreement, meaning the CVSA is not to be used by

20   itself to make a decision?

21   A.   Yes.

22   Q.   Okay.   Take it through just the narrative, if

23   you will, of what you remember how you got notice

24   of what was going on that day.

25   A.   I got a phone call at home by Captain Kelly

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 12 of 75



                                                                         35

 1                       (Deposition Exhibit Nos. 5 and 6

 2   were marked.)

 3   A.     Yes.
 4   Q.     All right.     And I'll show you Exhibit 6 which

 5   is the May 3rd, 2019 report on Captain Kelly.

 6   Have you seen that document before?
 7   A.     Yes.

 8   Q.     Okay.    And these documents are -- well, first

 9   off, they're prepared by a person named Donna
10   Best.        Do you know who Donna Best is?
11   A.     Yes.

12   Q.     And who is she?
13   A.     Ms. Best handles all of the employee

14   grievance hearings.

15   Q.     Did -- do you know if she -- well, Ms. Best
16   works for Mr. Naylor or with Mr. Naylor?

17   A.     No.    Ms. Best works -- I think her immediate

18   supervisor would be -- she works for Ms. Cryer

19   now.

20   Q.     Okay.    If you know.

21                      MR. BURNS:   She's getting that

22   confused.       You're thinking of Tammy Baker.

23                      THE WITNESS:   Oh, okay.

24   Q.     Yeah.    No big deal.

25   A.     Yeah.

                            KELLY D. HILL
                      CERTIFIED COURT REPORTER
                           (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 13 of 75



                                                                         36

 1   Q.   But Donna Best --

 2   A.   Yeah, she does work for Raymond Naylor.

 3   Q.   All right.     Exhibits 5 and 6 to your
 4   deposition and Exhibits 1 and 2 on the deposition

 5   of Ms. Fletcher appear to represent an

 6   investigation that was conducted by Ms. Best with
 7   her using the CVSA exam?

 8   A.   Yes.

 9   Q.   Okay.   And did you rely on information
10   contained in these reports when you were making
11   your termination decisions for Captain Kelly and

12   Corporal Fletcher?
13   A.   Yes.

14   Q.   All right.     I want to ask you just a few

15   things.     The May 2nd report, they have some
16   similarities.      For example, on Captain Kelly,

17   they report finding a bank card, but if you turn

18   to Page 2 of 4 on the narrative which is under

19   ADC 279.     And I'm on Exhibit 5.        And in that last

20   paragraph on that page, it's reported that Ms.

21   Fletcher told Captain Kelly that she stopped and

22   got something to eat and stuffed the bank card in

23   her pocket, correct?

24   A.   Yes.

25   Q.   Okay.   Do you remember Ms. Fletcher telling

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 14 of 75



                                                                         37

 1   you that she used the card to buy gas, not food?

 2   A.   Yes.

 3   Q.   Okay.   With respect to Exhibit 5 to your
 4   deposition, this is Captain Kelly's report again,

 5   Question 4 on the CVSA she was asked if Bianca

 6   Fletcher passed contraband to her, and deception
 7   was indicated.      And then Question 6, did she hide

 8   contraband in the unit, and deception was

 9   indicated again, correct?
10   A.   Yes.
11   Q.   All right.     And I believe there was a very

12   similar question asked of Ms. Fletcher in her May
13   3, 2019 in which she was asked if contraband was

14   passed to Captain Kelly, she denied that, but

15   deception was indicated on that as well, correct?
16   A.   Yes.

17   Q.   So both Kelly and Fletcher failed the

18   question when asked if Fletcher passed contraband

19   to Kelly, correct?

20                   MR. GILLHAM:      Object to form.

21   A.   Yes.

22   Q.   Okay.   Did you have a chance to review the

23   surveillance video of Releford, Fletcher and

24   Kelly walking from the entrance building down the

25   sidewalk toward the conference room?

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 15 of 75



                                                                         38

 1   A.   Yes.

 2   Q.   And did you make certain observations about

 3   that surveillance video?
 4   A.   Yes.

 5   Q.   What were those observations?

 6   A.   That Corporal Fletcher, as her and Captain
 7   Kelly -- which Releford was on the outside,

 8   Fletcher was on the inside and Kelly was on the

 9   outside -- that Fletcher goes toward Kelly, and
10   it appears where something is passed and Kelly
11   puts it in her pocket, and then they kind of

12   drift apart again as they are walking up the
13   walkway.

14   Q.   So they get close together?

15   A.   Yes.
16   Q.   If I remember right, they get close together,

17   they may have bumped.        They separate, they come

18   back close together, and then there's movement,

19   that in your view, would be consistent with a

20   hand-off of some sort?

21   A.   Yes.

22                   MR. GILLHAM:      I'm going to object to

23   the form.

24   Q.   And they split back apart?

25                   MR. GILLHAM:      Let the record reflect

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 16 of 75



                                                                         39

 1   that her answer kind of came over Mr. Robertson's

 2   speech so I didn't have a chance --

 3                   MR. ROBERTSON:       That's fine.
 4   Q.   Let me restart my question.          Let's start over

 5   with it.     All right.     When you were watching the

 6   video, did you see where Ms. Fletcher who is in
 7   the middle, and Ms. Kelly, who I think if you're

 8   looking at the video would be on the right side,

 9   correct, Releford, Fletcher, Kelly?
10   A.   Yes.
11   Q.   Okay.   Did you see where they bumped?

12                   MR. GILLHAM:      Objection form.
13   Q.   Or came in close contact?

14                   MR. GILLHAM:      Same objection.

15   A.   Yes.    They came in close -- you could see
16   where they got close enough.          One hand went

17   behind the other one's back, and then it appeared

18   something went in the pocket.

19   Q.   And by in the pocket, you mean Captain Kelly

20   putting something in her back pocket?

21   A.   Back pocket.

22   Q.   And you made a gesture with your hand as if

23   reaching behind your back to put something in

24   your pocket?

25   A.   Yes.

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 17 of 75



                                                                         40

 1   Q.   And you were mimicking what you saw on the

 2   video, or what you think you saw?

 3   A.   What I saw.
 4   Q.   Okay.   When Captain Kelly and Releford and

 5   Fletcher arrived at the conference room, it's my

 6   understanding that Releford and Fletcher stayed
 7   in the room and Captain Kelly went to the

 8   restroom; is that true?

 9   A.   No.
10   Q.   It's not true?
11   A.   No.

12   Q.   What happened?
13   A.   Once they came into the main building,

14   Fletcher and Releford went inside the conference

15   room and Captain Kelly went to the bathroom.
16   Q.   Okay.   Did that trigger a red flag in your

17   mind?

18   A.   Yes.

19   Q.   Why is that?

20   A.   Captain Kelly was instructed to escort her to

21   the conference room since she is the captain and

22   she is the chief commander of the shift.

23   Q.   Okay.   And having seen the surveillance

24   video, did you later develop a concern that she

25   may have disposed of contraband when she went

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 18 of 75



                                                                         41

 1   into the restroom?

 2   A.   After seeing the video, yes.

 3   Q.   Okay.   I want to point your attention to the
 4   report, Exhibit 6 to your deposition.             This will

 5   be at the second page of the May 3rd report on

 6   Captain Kelly, which is bates labeled ADC 283 at
 7   the bottom right.       In the pretest interview,

 8   looks likes it's about the third sentence down,

 9   and I'll read it, and you tell me if I read it
10   accurately.     Captain Kelly stated she did not
11   pass me any contraband or nothing.            If she did,

12   it was a piece of paper, but I don't even
13   remember her doing that.         Did I read that

14   statement correctly?

15   A.   Yes.
16   Q.   Did she make a statement like that to you?

17   A.   Yes.

18   Q.   What did she say to you, and referring of

19   course to Captain Kelly?

20   A.   Exactly what's stated here.

21   Q.   Now, this is reportedly made to Ms. Best.

22   Were you present when this statement was uttered,

23   or did that happen at a different time?

24   A.   No, I wasn't present, but any meetings that I

25   have they're recorded, and Ms. Best is -- she got

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 19 of 75



                                                                         42

 1   my recordings of the actual meeting.

 2   Q.   Okay.   So were you in a meeting with Ms.

 3   Kelly when she made that statement to you, that
 4   if she passed anything, it might have just been

 5   paper?

 6   A.   Yes.
 7   Q.   And does that still give you concern, that

 8   even if it's just paper, that it may have been

 9   contraband?
10   A.   Yes.
11   Q.   Ms. Fletcher actually described a

12   circumstance where people -- their letters don't
13   even go to the inmates anymore because they can

14   be soaked in drugs.       What other concern would you

15   have of paper being passed inside the prison?
16   A.   As you stated, inmates do soak paper.             Now we

17   don't even allow paper products to come in due to

18   that fact.     So when I asked her the question, she

19   stated that, no, she did not pass her anything,

20   but then stated, if she did, it was paper.               So I

21   asked her, how can it be no, she didn't, but now

22   if she did, so I had a question about that.

23   Q.   Okay.   And in your mind's eye, did you begin

24   to think that she was lying to you?

25   A.   Yes.

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 20 of 75



                                                                         46

 1   A.   She made it seem like she didn't know she was

 2   coming, and I asked Ms. Fletcher did Captain

 3   Kelly know you were coming, and she says, yes,
 4   she knew I was coming.

 5   Q.   Okay.   Did you view your interviews of Ms.

 6   Fletcher and Ms. Kelly as inconsistent with
 7   respect to their description of their

 8   relationship with one another?

 9   A.   Yes.
10   Q.   Did that cause you to conclude that one of
11   them was being untruthful, or perhaps both of

12   them?
13   A.   Yes.

14   Q.   And you didn't need the CVSA exam to tell you

15   whether or not they were being truthful or
16   untruthful to make that conclusion, did you?

17   A.   No.

18                   MR. GILLHAM:      Objection to form.

19   Q.   Now, Ms. Kelly, according to this report,

20   stated that they did not have the type of

21   relationship where they had each other's phone

22   numbers.     I'll represent to you that two days ago

23   Ms. Fletcher had Ms. Kelly's phone number in her

24   phone and even read it to me on the record.               That

25   would be inconsistent with any statement from Ms.

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 21 of 75



                                                                         47

 1   Fletcher that she did not have the phone number,

 2   correct?

 3                   MR. GILLHAM:      Objection form.
 4   A.   Yes.

 5   Q.   Okay.   I'm going to show you what we'll mark

 6   as Exhibit No. 7, and it's really just for my
 7   information.     This is a handwritten diagram that

 8   was used in the SEAGAP hearing.           Have you seen

 9   that document before?
10                      (Deposition Exhibit No. 7 was
11   marked.)

12   A.   Yes.
13   Q.   Is any of the handwriting on that document

14   yours?

15   A.   No.
16   Q.   There is -- and I'm holding it up.            So we

17   have -- if you hold the -- in the landscape view

18   of the page, you have the entry building on your

19   right, correct?

20   A.   Yes.

21   Q.   And then it has CR on the far left, which I

22   assume would be conference room, correct?

23   A.   Yes.

24   Q.   There's a -- I guess that's a sidewalk, and

25   then there's an arrow pointing to the middle of

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 22 of 75



                                                                         52

 1   A.   Yes.

 2   Q.   That video itself --

 3                   MR. GILLHAM:      I'll probably use it
 4   when I cross her.

 5   Q.   The video itself is not continuous motion,

 6   correct, it takes a picture every second or two;
 7   is that true?

 8   A.   Yes.

 9   Q.   I guess we call it old-school surveillance
10   video.   All right.      I'll tell you what I'll do, I
11   want to go ahead and just make a -- these aren't

12   very good.     I'm trying to find the best set of
13   photographs to use.

14                   MR. GILLHAM:      Are they of the Adani?

15                   MR. ROBERTSON:       It's a packet that
16   came in the ADC file.        They're all black and

17   whites, and they're not -- they've been copied

18   over so many times, I don't know which one is the

19   best one, but we'll just go with this one.

20   Q.   All right.     We'll mark as Exhibit No. 9 a

21   complete copy of the packet of photos that were

22   given to me by the ADC via subpoena.             And I'll

23   show those to you, and if you will, just thumb

24   through those real quick for me.

25                      (Deposition Exhibit No. 9 was

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 23 of 75



                                                                         53

 1   marked.)

 2   Q.   Okay.   The first two photographs on Exhibit

 3   No. 9 are the same two we were just talking about
 4   which are also Exhibit 9 to Fletcher's

 5   deposition, correct?

 6   A.   Yes.
 7   Q.   The remainder appear to be scans.            Are all

 8   those from the Adani scanner?

 9   A.   Yes.
10   Q.   All right.     You can see that, again, these
11   are bates labeled documents that are numbered as

12   ADC -- well, the scans start at like 177 and go
13   on back.     If you would, look through there and

14   pick out the best photo, two or three, that helps

15   me understand what it is that you would have been
16   seeing on the scanner.

17   A.   182 and 183, 184 are your best ones.

18   Q.   Okay.   I'll tell you what I'll do -- I don't

19   know if blue or red will be better.            I'm going to

20   slide you a pen.       And if you will, on the best

21   ones, 182, 183, 184, I think you said, mark or

22   circle the object that you're talking about.

23   Okay.   Now go to 185, can you see it on that one

24   as well?

25   A.   Yes, you can see it, but not as clear,

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 24 of 75



                                                                         53

 1   marked.)

 2   Q.   Okay.   The first two photographs on Exhibit

 3   No. 9 are the same two we were just talking about
 4   which are also Exhibit 9 to Fletcher's

 5   deposition, correct?

 6   A.   Yes.
 7   Q.   The remainder appear to be scans.            Are all

 8   those from the Adani scanner?

 9   A.   Yes.
10   Q.   All right.     You can see that, again, these
11   are bates labeled documents that are numbered as

12   ADC -- well, the scans start at like 177 and go
13   on back.     If you would, look through there and

14   pick out the best photo, two or three, that helps

15   me understand what it is that you would have been
16   seeing on the scanner.

17   A.   182 and 183, 184 are your best ones.

18   Q.   Okay.   I'll tell you what I'll do -- I don't

19   know if blue or red will be better.            I'm going to

20   slide you a pen.       And if you will, on the best

21   ones, 182, 183, 184, I think you said, mark or

22   circle the object that you're talking about.

23   Okay.   Now go to 185, can you see it on that one

24   as well?

25   A.   Yes, you can see it, but not as clear,

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 25 of 75



                                                                         54

 1   because of the other little piece down at the

 2   bottom here.

 3   Q.   All right.     Let's go back to the first one
 4   then which was 182?

 5   A.   Yes.

 6   Q.   And just for my information, I saw you circle
 7   it, hold it up and show it to me one more time,

 8   just so I -- okay.       There is a defined white

 9   patch there, correct?
10   A.   Yes.
11   Q.   All right.     The sticker on the bottom of that

12   says Officer Fletcher 4/30/19, and it says
13   before.     Do you know which of the two scans this

14   showed up from where the objects were still

15   showing up?     Is there a way to tell?
16   A.   Yes.    The two -- the ones that say before,

17   that would be the ones when she originally first

18   went through the scanner.

19   Q.   Okay.   And what about these photographs again

20   makes you believe that this was not a false read?

21   A.   Based on the size, based on the position.

22   When I say the position, where it's located and

23   the definite shape.

24   Q.   Okay.   So this would have been in your view

25   in her pubic area?       Here's what I'm getting at;

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 26 of 75



                                                                         55

 1   everybody has used the word vagina, but this

 2   appears to be above the vagina?

 3   A.     Uh-huh.
 4   Q.     And I'm trying to find out if you can tell me

 5   anatomically where you believe that object is

 6   located?
 7   A.     It could be either inserted in or it could be

 8   on the outside, either or.

 9   Q.     Really.    Okay.   And that's based on what
10   you've seen in prior cases?
11   A.     Yes.

12   Q.     All right.    Let me get Fletcher's 9 from you,
13   and we'll keep that in the stack over here.               You

14   actually made the initial decision to terminate

15   Ms. Kelly and Ms. Fletcher, correct?
16   A.     Yes.

17   Q.     Was there anybody else in your view that

18   warranted disciplinary action for what happened

19   on April 30, 2019?

20   A.     No.

21   Q.     Do you have any history with the CVSA exam

22   personally?

23   A.     Rephrase that.

24   Q.     Have you ever taken one, been administered

25   one?

                            KELLY D. HILL
                      CERTIFIED COURT REPORTER
                           (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 27 of 75



                                                                         57

 1   your mind that you considered or relied upon in

 2   making the termination decisions for those two

 3   individuals?
 4                   MR. GILLHAM:      Object to the form.

 5   A.   No.    Based on what's in the report.

 6   Q.   All right.     When Captain Kelly volunteered
 7   that she had given answers to the sergeant's exam

 8   to Ms. Fletcher, is that something that she could

 9   have been disciplined for?
10   A.   Yes.
11   Q.   Is that something that's common or expected

12   with respect to people who are taking the
13   sergeant's exams?

14   A.   No.

15   Q.   Okay.   They are not supposed to be given
16   those answers in advance?

17   A.   No.

18   Q.   Are they not even supposed to be given the

19   questions in advance?

20   A.   When you say questions, each interviewer or

21   promotion panel have a different set of

22   questions, so you do have staff that may actually

23   jot down some of the questions, but when you talk

24   about a captain giving it to a corporal, then no.

25   Q.   That should not have happened?

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 28 of 75



                                                                         58

 1   A.   No.

 2   Q.   Did that demonstrate an element of bias to

 3   you that Ms. Kelly is biased in favor of Ms.
 4   Fletcher?

 5   A.   Yes.

 6   Q.   And is that a problem for someone who is in
 7   leadership like Ms. Kelly?

 8   A.   It could be.

 9   Q.   All right.     We have a situation where you're
10   investigating potential contraband being brought
11   into a prison, correct?

12   A.   Yes.
13   Q.   You have interviewed the person who had two

14   positive scans showing at least a potential that

15   something is there, correct?
16   A.   Yes.

17   Q.   You have surveillance video that makes it

18   sure look like something was handed off, correct?

19   A.   Yes.

20   Q.   You have Captain Kelly immediately going to

21   the restroom, which was an opportunity for her to

22   discard what it made it look like on the video

23   that she had been handed, correct?

24                   MR. GILLHAM:      Object to form.

25   A.   Yes.

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 29 of 75



                                                                         59

 1   Q.   You interviewed Ms. Fletcher and Ms. Kelly,

 2   and they provided inconsistent statements to you

 3   concerning their knowledge of one another,
 4   correct?

 5                   MR. GILLHAM:      Objection form.

 6   A.   Yes.
 7   Q.   Do you form the belief that one or both of

 8   them were lying to you at the time, correct?

 9                   MR. GILLHAM:      Objection form.
10   A.   Yes.
11   Q.   You did not need the CVSA exam to tell you

12   that they were lying to you, did you?
13                   MR. GILLHAM:      Object to form.

14   A.   No.

15   Q.   Given the circumstances of this termination
16   and the fact that you had inconsistent

17   statements, surveillance video, Adani scanner

18   showing the presence of an object, and especially

19   with the fact that one or both had lied to you,

20   was there any way that you could allow them to

21   remain employed with Arkansas Department of

22   Corrections?

23                   MR. GILLHAM:      Objection form.

24   A.   No.

25   Q.   And you didn't need the CVSA exam to tell you

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 30 of 75



                                                                         60

 1   that, did you?

 2                   MR. GILLHAM:      Objection form.

 3   A.   No.
 4   Q.   Based on what you know today, would you have

 5   terminated both of those individuals even if the

 6   CVSA exam had not been performed?
 7                   MR. GILLHAM:      Object to form.

 8   A.   Yes.

 9                   MR. ROBERTSON:       I pass the witness.
10                   MR. GILLHAM:      Jim, can we stipulate
11   to -- you know, they gave a transcript of the

12   hearing to us, and my cross-examination is going
13   to be shorter if we can stipulate that that's an

14   accurate transcript, but if you can't, then I'm

15   going to have to go on.
16                   MR. ROBERTSON:       I'm assuming it's

17   accurate.    I mean, was it a court reporter that

18   did it?

19                   MR. BURNS:      The SEAGAP panel?

20                   MR. GILLHAM:      It was recorded.        You

21   did not have a court reporter?

22                   MR. BURNS:      Right, it's recorded.

23   We don't have a court reporter there, but the

24   SEAGAP administrator is the one who --

25                   MR. ROBERTSON:       Well, let's do this;

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 31 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 32 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 33 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 34 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 35 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 36 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 37 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 38 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 39 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 40 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 41 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 42 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 43 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 44 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 45 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 46 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 47 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 48 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 49 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 50 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 51 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 52 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 53 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 54 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 55 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 56 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 57 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 58 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 59 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 60 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 61 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 62 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 63 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 64 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 65 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 66 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 67 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 68 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 69 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 70 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 71 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 72 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 73 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 74 of 75
Case 4:20-cv-00521-LPR Document 16-2 Filed 11/25/20 Page 75 of 75
